STONE, J.
The present is ‘an impeachment proceeding, instituted against- the appellee as a justice of the peace, under the act “ To provide for the impeachment and removal from office of the officers mentioned in section 3, of article 7, of the constitution of Alabama.” — Pamph. Acts 1878-9, page 155. The causes of impeachment are specified in article 7, section 1, of the constitution of 1875. They are “willful neglect of duty, corruption in office, habitual drunkenness, incompetencv, or any offense involving moral turpitude while in office, or committed under color thereof, or connected therewith.” Section 3 : “ The sheriffs, clerks of the Circuit, City or Criminal Courts, tax-collectors, tax-assessors, county treasurers, coroners, justices of the peace, notaries public, constables, and all other county officers, mayors and intend-ants of incorporated cities and towns in this State, may be removed from office for any of the causes specified in section one of this article, by the Circuit, City, or Criminal Court, of the county in which such officers hold their office, under such regulations as may be prescribed by law.”
In the act mentioned above, section 22, it is made “ the duty of the solicitor of the circuit to institute proceedings under this act, and prosecute the same against any officer included in section 3, article 7 of the constitution, when the Circuit, City, or Criminal Court of the county shall so order, or whenever it appears from the report of the grand jury of the county that any such officer ought to be removed from office, for any cause mentioned in section one of this act.” Section 21 of the act provides, that when the grand jury, on “investigation and inquiry, * * find that such officer, for any cause mentioned in this act, ought to be removed from office,” they “ shall so report to the court, setting forth the facts.”
We have copied every constitutional and statutory provision, necessary to a proper understanding of this case. It will be seen, that cases of impeachment which originate and are tried in the Circuit, City, or Criminal Court, are directed to be prosecuted by the solicitor of the circuit, when the court shall so order, or when the grand jury shall so present and direct. Without one of these sanctions and authorizations, the solicitor has no authority to institute such proceedings. The constitution and statute create a jurisdiction which, theretofore, had no existence, and provide the man*229ner of its exercise. That mode or manner of exercising the jurisdiction must be followed, or it has no sanction in the law.
The report of the grand jury, on which the present proceedings are sought to be upheld, is in the following language: “ We regret that it is our duty to state, that our investigations have developed that William Seawell, a justice of the peace, and”--“N.P. and ex officio J. P.,have, in a large number of cases, been guilty of the crimes of extortion and misconduct in office. The reports of these officers, certified by themselves, respectively show that they are in the habit of compromising the most serious criminal cases, on the payment of costs by the accused parties. . Indeed, this seems to be [the] settled practice in their courts. We refer to the reports of said officers, in confirmation of this; and on account of said offenses, we recommend that said officers be impeached for corruption in office, and extortion committed by each of them under color of office. We recommend that the solicitor be directed to take necessary legal steps to that end.” It will be observed that, while the grand jury “refer to the reports of said officers in confirmation” of their recommendation, they do not make them a part of their report. But, suppose they did. The report of the appellee shows fifty State cases brought before him. Twenty-two of these cases are marked “ compromised, and costs paid;” of which one is for larceny, one for adultery and fornication, and one for killing a pig. The other nineteen are for small misdemeanors. Charges of larceny and adultery are certainly grave offenses. There is no authority in law to compromise State prosecutions. Still, when the offense involves no moral turpitude, sometimes an amicable adjustment of the difficulty is more consonant with the public weal, than the imposition of a money fine. In such cases, it is not infrequently the case, that courts of the highest character and largest original jurisdiction permit them to pass off on a nominal fine. There is one case, where robbery was the charge, in which the entry is, “ Prosecutor withdraws the charge, and is to pay costs.” This might have occurred without fault in the justice; for a prosecutor might conscientiously sue out a warrant of arrest, and become convinced afterwards that the accused was innocent. The remaining twenty-seven cases reported present no marks of official impropriety, or of suspicion, and we need not comment on them. Now, to which of these cases did the grand jury, in their report, refer? and how can it be known that the solicitor of the circuit, íd framing articles of impeachment, embodied therein the particular official acts of the justice which *230the grand jury had, by their report, denounced as extortion» misconduct in office, and corruption in office, for which they recommended his impeachment ? This was not a setting forth of the facts, which the statute requires. We will not say the report must set forth the misconduct complained of, with that degree of accuracy usually required in pleading; but a succinct statement of the facts — the nature and description of the acts of official malversation charged — must be shown, alike as a guide.to the solicitor, and a protection to the accused. The report is too vague and indefinite to uphold the proceedings.
The judgment of the City Court is affirmed;
In the printed copy of the impeachment statute (Pamphlet Acts 1878-9, page 155), the caption, or title, expresses only officers mentioned in section 3, article 7 of the constitution, omitting the higher officers mentioned in section 2. This, if a correct copy, would present a serious constitutional question, as the act makes provision for the impeachment of all the officers mentioned in the two sections. We have examined the enrolled bill, however, as it passed the two houses, and received the approval of the Governor;' and we find its title covers “ officers mentioned in sections 2 and 3 of article 7 of the constitution of Alabama.”